Citation Nr: 1434419	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to in-service herbicide exposure and/or diabetes mellitus. 
 
3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.
 
4.  Entitlement to service connection for a vision disorder, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.
 
5.  Entitlement to service connection for coronary artery disease, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.
 
6.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and/or diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In July 2010, the Veteran testified at an RO formal hearing.  A transcript of those proceedings has been associated with the Veteran's claims file.

In November 2012 the Board remanded the claim for further development.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2012 to November 2012 and a July 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was otherwise exposed to herbicides during his period of active service. 

2.  The Veteran's diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.

3.  The Veteran's coronary artery disease cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service or a service-connected disability.

4.  The Veteran's hypertension cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service or a service-connected disability.

5.  The Veteran does not have a current diagnosis of erectile dysfunction which is due to service or to a service-connected disability.    

6.  The Veteran does not have a current diagnosis of peripheral neuropathy which is due to service or to a service-connected disability.    

7.  The Veteran does not have a current diagnosis of a vision disorder which is due to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

6.  The criteria for service connection for vision disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in September 2008.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, post-service VA and private records treatment records, responses from the U. S. Army and Joint Services Records Research Center (JSRRC), and the Air Force Historical Research Agency have been associated with the claims file.  

The Board notes that the Veteran has not been afforded a VA examination in regards to his claims.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran stepped foot in the Republic of Vietnam, served in the inland waters of the Republic of Vietnam, or was otherwise exposed to herbicides during his service.  Additionally, there is also no competent and credible evidence that the Veteran has current diagnoses of erectile dysfunction, peripheral neuropathy, or a vision disorder.  There is also no competent and credible evidence that the Veteran's diabetes mellitus, coronary artery disease, or hypertension is otherwise related to his service.  Instead, the only evidence of record that the Veteran has current diagnoses of erectile dysfunction, peripheral neuropathy, or a vision disorder, or that his claimed conditions are related to his military service, are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his claimed conditions.  

The Board is also satisfied that there has been substantial compliance with the November 2012 remand directives, which included providing the Veteran the opportunity to identify any relevant outstanding records, determining whether Agent Orange was stored at Aviano Air Force Base in Italy during the Veteran's service period, and affording the Veteran a VA examination if he was exposed to herbicides during his active military service.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran asserts that he developed of diabetes mellitus, erectile dysfunction, peripheral neuropathy, a vision disorder, coronary artery disease, and hypertension either as a result of in-service herbicide exposure, or as secondary to herbicide-related diabetes mellitus.

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Herbicide Exposure

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Turning to the evidence of record, the Veteran's personnel records show that the Veteran's military occupational specialty (MOS) was air craft mechanic.  The Veteran's personnel records also show that the Veteran was assigned to the 7227th Support Group, stationed at Aviano Air Force Base, Italy, from October 1960 to June 1964.  

A March 2006 Personnel Information Exchange System (PIES) response noted that there was no evidence in the Veteran's personnel file to substantiate any service in the Republic of Vietnam.  

In a September 2008 statement the Veteran reported that he built tanks for defoliants and maintained that the air craft came from Vietnam.  He also reported that he was in Vietnam in late 1964 to drop of ready war materials.  

In a February 2009 statement the Veteran reported that he was stationed at Aviano Air Force Base and was part of transit alert.  He reported that they serviced "off base" aircraft.  The Veteran also reported that he was in a mobile strike unit that decontaminated the aircraft.  He reported that they parked the aircraft in isolated areas and scrubbed them down and decontaminated the pilots and themselves.  
A May 2009 JSRRC memorandum for the record noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

In an October 2009 statement the Veteran reported that he was in-country in Vietnam in December 1964.  He reported that they unloaded napalm, Agent Orange tanks, fuel tanks, and other tanks.  The Veteran reported that flight plans should indicate the in-country Vietnam service with the 7227th Combat Support Group Detachment One.  The Veteran reported that he was exposed to various chemicals and radiation.  He reported that he believed that the chemicals caused his diabetes and heart condition.  The Veteran also reported that he was treated for a rash at the time.  

In a March 2010 statement, the Veteran's sister reported that their mother would tell stories about how the Veteran went to Saigon for a short period of time.  The Veteran's sister reported that their mother stated that the Veteran was only there for one or two hours delivering supplies but "you can believe your brother was in Saigon".  

In a March 2010 statement the Veteran reported that he came in contact with Agent Orange either the one day he was in Vietnam or when he decontaminated the aircraft while stationed in Texas.  

At the July 2010 DRO hearing, the Veteran reported that he and another airman were given permission to fly to Saudi Arabia with ready war materials.  The Veteran reported that when they stopped to refuel in Saudi Arabia they were informed that they were going to deliver the materials themselves.  The Veteran reported that they landed in Vietnam and he never stepped off the plane.  He reported that they were there for 45 minutes and then flew back to Saudi Arabia and then back to Aviano.  The Veteran also clarified that while he was stationed at Aviano he was a part of the mobile strike team and decontaiminated airplanes as part of his job with transit alert.  The Veteran reported that when the planes would land they would clean of the plane in protective gear.  The Veteran reported that he was unaware what they were cleaning off the planes but that the planes would have what looked like an oil streak or a real light film.  The Veteran also asserted that his other disabilities were caused by his diabetes mellitus.  

In a January 2013 statement, the Veteran reported that while stationed at Aviano he was assigned to transit alert where he pressure tested fighter and bomber tanks.  He reported that if the pressure was not good he would hand clean the inside of the containers which had unknown chemicals.  The Veteran reported that the chemicals were known to be "napalm" and "brush killer".  The Veteran reported that they never used protective gear while cleaning the drop tanks.  The Veteran reported that he was then placed on the "decon" flight team and that they would decontaminate aircraft as they returned from unknown locations.  The Veteran reported that they wore masks, rain suites, and rubber gloves.  The Veteran reported that the chemical that washed off was a light brown color that smelled like Cola.  The Veteran reported that these planes were called "hot" and one time they had to decontaminate a pilot.  The Veteran also reported that he was offered a flight, which he thought was going to Thailand, but went to Saigon, Vietnam.  He reported that he never left the plane while it set on the flight line.  He reported that they sat on the flight line for one to two hours while they unloaded ready war materials.  He reported that after the plane was unloaded they refueled in Tripoli before returning to Aviano.  The Veteran reported that he felt the "brush killer" chemical he was cleaning was Agent Orange.

A March 2013 response from an archivist at the Air Force Historical Research Agency noted a careful review of the official unit histories for the 7227th Combat Support Group, Aviano Air Base, Italy, for the October 1960 through December 1965 time period in an effort to find any documentation of that base having any use, storage, or transfer of tactical and/or non-tactical herbicides.  The archivist noted that various construction programs, to include constructing a perimeter road, and adding bunkers and more airfield lighting among building repairs, is rife throughout the 7227th Civil Engineering, Procurement, and Security Police histories.  The archivist noted that no mention is made of any herbicide or vegetation control contracts, procurements, or transient occurring at Aviano.  The archivist noted that these findings agreed with the previous in-depth research produced by the Office of Air Force History in 1982, "Operation Ranch Hand, The Air Force and Herbicides in Southeast Asia 1961-1971", by William Buckingham Jr., Chapter 1, which describes the development of the military herbicide capability and recounts where herbicides were used prior to Vietnam.  The archivist also noted that not only was there no documentation to reflect any herbicide use at Aviano in their collection, but it must be pointed out that herbicides were not transported to overseas bases by aircraft, but instead by water vessels.  In addition, the archivist noted that the climate of Italy is not conducive of rapid vegetation growth and the political situation was very stable so as not being a need for tactical herbicides to thwart jungle growth and exposing hiding places for those wishing harm on the air base at Aviano.  The archivist concluded that therefore, the collection of official USAF unit histories could not support such contentions as outlined by the Veteran.  

In a May 2013 statement the Veteran asserted that when the aircraft released Agent Orange it would have to get on the aircraft at some point.  The Veteran asserted that he may have cleaned those aircraft.  The Veteran also asserted that the aircraft that supported Vietnam may have come through Europe and would have been decontaminated before they returned and would have stopped in Italy.  The Veteran also noted that it was strange he had some of the same health issues that Vietnam Veterans have.  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during his military service.  

With regard to the Veteran's assertion that he spent several hours in Saigon, Vietnam in 1964, the Board does not find this assertion credible.  The Board notes that the Veteran reported he stayed aboard the aircraft and therefore did not step foot on the landmass of Vietnam.  The Board notes that none of the service records or any other record show that the Veteran service involved was in Vietnam.  As such, the Veteran's reported service in the Republic of Vietnam does not qualify as Vietnam service pursuant to the applicable regulations. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).

In regards to the Veteran's assertions that he was exposed to herbicides when he was assigned to decontaminate tanks and, aircrafts, the Board notes that the Veteran is competent to report that he decontaminated tanks and aircraft that had some liquid similar to Cola on them.  However, the Board finds the responses from JSRRC and the Air Force archivist to be more probative than the Veteran's assertions.  As the most probative evidence of record shows that herbicides were not stored at Aviano Air Force Base and that it is not documented or verified that Veterans were exposed to herbicides based on contact with aircraft that flew over Vietnam, the Board finds that the evidence of record is against a finding that the Veteran was exposed to herbicides while stationed at Aviano Air Force Base, including when decontaminating aircraft, other military equipment, and military personnel.  

As such, the Board finds that the Veteran is not entitled to a presumption of service connection due to herbicide exposure for his claimed conditions.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).

Diabetes Mellitus Coronary Artery Disease and Hypertension

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, while the Veteran has currently diagnosed diabetes mellitus, coronary artery disease, and hypertension, the Board finds that the evidence fails to demonstrate any direct link between the Veteran's military service and these conditions.  The Veteran's service treatment records are absent of any complaints, treatment, or diagnoses of diabetes mellitus, coronary artery disease, or hypertension.  Additionally, there is no competent and credible medical evidence relating the Veteran's diabetes mellitus, coronary artery disease, or hypertension to service.  Furthermore, as stated above, post-service evidence shows that the Veteran was not diagnosed with diabetes mellitus, coronary artery disease, or hypertension until September 2007 and May 2008, almost three decades after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges any assertion by the Veteran that his diabetes mellitus, coronary artery disease, and hypertension are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issue in this case, determining the etiology of diabetes mellitus, coronary artery disease, and hypertension, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of these conditions requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to the Veteran's assertions that his diabetes mellitus, coronary artery disease, and hypertension are in any way related to his military service.  

The Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, coronary artery disease, and hypertension, as these conditions are included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, the evidence of record does not show that the Veteran has had continuous symptoms since service that are related to his diabetes mellitus, coronary artery disease, and hypertension, or that the Veteran's diabetes mellitus, coronary artery disease, and hypertension manifested to a compensable degree within one year after his discharge from service in 1979.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  

Finally, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the evidence of record is against a finding that the Veteran's diabetes mellitus is related to his military service, service connection for coronary artery disease and hypertension as secondary to diabetes mellitus is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

Erectile dysfunction, peripheral neuropathy, and a vision disorder

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of erectile dysfunction, peripheral neuropathy, or a vision disorder.  

Post-service private treatment records dated April 2005 to October 2006 are absent of any complaints, treatment or diagnosis of erectile dysfunction, peripheral neuropathy or a vision disorder.

Post-service VA treatment records dated September 2007 to November 2012 are absent of any complaints, treatment or diagnosis of erectile dysfunction, peripheral neuropathy, or a vision disorder.  The Veteran's VA active problems list is also absent of notations of erectile dysfunction, peripheral neuropathy, or a vision disorder.  Additionally, December 2008 and October 2010 VA diabetic eye risks assessments show that the Veteran had normal eye examinations.  

As such, based on the evidence, above the Board finds that the preponderance of the evidence is against a finding that the Veteran has current diagnoses of erectile dysfunction, peripheral neuropathy, or a vision disorder.  Even if the Veteran was found to have a diagnosis of erectile dysfunction, peripheral neuropathy and a vision disorder, there is no competent medical evidence showing that these disorders were related to service, including to Agent Orange exposure.  In this regard, the Board has determined above that the Veteran was not exposed to Agent Orange in service.  Thus, service connection cannot be awarded based on any such exposure.  Additionally, the Board notes the Veteran's claim that these disorders are secondary to diabetes mellitus and coronary artery disease.  As diabetes mellitus and coronary artery disease were denied in this decision, secondary service connection on the bases of those conditions is not warranted.  

The Board acknowledges the Veteran's assertions that he has erectile dysfunction, peripheral neuropathy, and a vision disorder either due to service or due to service-related disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to whether the Veteran has the disabilities claimed and whether such disabilities are due to service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether he has erectile dysfunction, peripheral neuropathy, or a vision disorder due to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has current diagnoses of erectile dysfunction, peripheral neuropathy, or a vision disorder which is due to service.  

In light of the foregoing, the Board finds that service connection for erectile dysfunction, peripheral neuropathy and a vision disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied. 
Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for a vision disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


